4
i

' |
Case 20-10343-LSS Doc1i14 Filed 08/18/20 Page 1 of 6

Z0AUG 18 AM 9: 993
CLERK

BAN .
LAWARF

 
 

Case 20-10343-LSS Doc1114 Filed 08/18/20 Page 2 of 6

 

YauR Hower TAS Boys SCouvy

 

OFAMER(CA S4euT AE A PROOF OF

 

CLAIM TAREW REIUAR MALL,

 

WITA 207 PuTTiag AY LHMATS

 

NUMBER BECAVDSE ZA Lt CALCERET LD

 

WAER TLEY LAO TAE CoRhRRECT RETURA

 

ADDRESS

 

FeRTAER TAEY Dip woT Por

 

LEGAL CORRES. Pah ENCE

 

£
TAILS Zo A SER(ous BREA CA Tr

 

PRitACY

 

AS A RESOIT oF T4E BREACL —

 

REQU/AR MACL CoM’ S Of BY Atl

 

STALLED AMO TNAAIES ANO SIA (-

 

CLV 17. AWA ZS A GRID ALE

 

li TA The LAA-6L foot, Liha Toor fholeo

 

LE OF Tae! [Ropel of TK (ET?

 

FROM WhehkE (corte (ROM

 

YowR tloroR De (A itACY PROTEM on

 

AN TALY LAD Te 06 WAS STAAL SEGAL

 

CORRES POMILLCE, ESCAUSE ZT AAS

 

1E9 Bl L44ALL

 

MOW (ORME DAA E Lhe Kiole

 

LAY FAAMLY hot

 

 

 

 

 

 

 

 

 
|
Case 20-10343-LSS Doc1114 Filed 08/18/20 Page 3 of 6

 

 
 

Case 20-10343-LSS Doc1114 Filed 08/18/20 Page 4of6

MUR trowot. Chpe You

 

TIER SE ALP ONT LAE fore

 

MATlOKMEY JG fROTECT LY

 

KL VTS ALLO for All

 

CORES LOND CLCCES B77 ZS

 

LEGAL We LL Jo TARE AZ AS LY

 

A Z joh7T GET AETOLSLLTEL

 

Oh FoR TEUALG You TEE DER

 

LA LHW IE. CLT ALO LZ Shovig2?

 

 

BLE To BE ferns ALO LOSE L4Y

 

RiGATS OR LOTILFG LE ABIL DG A Alto

 

Ja fla ALVVAILG Lee/ G0fAfL, ar Fi Lor

 

AEVTAIAT Del zw hhvee Lo pte AHSLIG Le

 

Dar Bi cA Le ZX KESOLIEO Tae

 

DRERBCA DBA PR CAC Y, TAAL ££ SA

 

ZS. AESLOALILAE For, TAEYV

 

EB ESPOKSLVUE. Por ie Lthel&l

 

LHT IR EE AAUAWTE LE, Tre AY li feo

 

You SAF WhbhTE tf Ary

 

[KROBLEMS LE flow Je F4E

 

fark /f2 of 4t_SEK%OR7l BSSAOLT SvohUYvor

 

ZL. MAawtel CoLfIOE7edel rower (7S

 

LL Te LEK, LT LULL teefl BE

 

OW CRC LA ZERE XK '/ BELG

 

VER LAMMT ED) ELL;

 

ZA LfP= LLG PE LiClO

 

RAE 1 QLD. ADB AE

 

 

 

 

ed,

 

 

 
 

 

Case Vou -CSS Ley tri4~ Filed Us/18720- Page 5 of 6

Lito {Lf tf 8ALO Tx

 

TAAL JBAALE ZL 4A 70 FL D7

 

LY7 Lecl {lag Fo. THU A LIE OTE ITA.

 

FES Z BE LUZ LLL. AS Poco eet

 

72 proce "ACL TIL LLPEDR LLE CASE

 

LEO a DAE Bayi sCoul LVELE TAU

 

LTS TAAT fay TAAL LABDE AVE

 

ALLEL EGA TB Z

 

Bia Ge eI), Awd LAY Aole £1

 

Lé ViLG 4 ALL¢L LMU ALL LLL Tae

 

 

Li Ly fe}! ¢<,
7 SAH OO LOL ABLES

 

hfe te er ZELSLT TL abe Levee

 

a2 BeT Agta TEA ALOE LL L7

 

hel Zoe CEM IBT A-) ZT cecoAMS Lhe.

 

CALL STALLED BLO EY ABO ScKoel |

 

AB oS tr SWILOLL Ze Del afte

 

 

OL. $11 VO REPL, You SOL x7 Wal

 

A Let hitiife OM TAM. TASH ZOTAR

 

Ret f ATE (7 Ak ott) YVAE eefVLOckZ

 

 

Vy / XT LOCLL LIE, AKO THCY PT aul
Lp Cokhkectiae ATI Coan eto BRAG

 

VI AME Les bile [TE Ae UF BY AtXitt faa f

 

LAM OLE Ate) shot te (2 LL BE Peel Ct

 

leoh/ BisLihLtl, LING Leth aT TALLY SLES

 

lor LEZ LAL

 

 

Git Ae [KL Tat. Latrt

 

 

 

 

 

4
 

taal

378 ={- Co

 

ss —Boc 1414 Fited 08/18/20 Page 6 of6

OT OAD Leigh GOAL xz? TALL

 

CASE ZS Jae OaAMZLE, XZ LCL

 

 

Ak PITORLE | 13 ~RAZE AY

 

 

Ke ATS SEAL? oa Vac. Veer

 

 

Lo kaw Ch ABIES Serer Bur.

_-—_-__]

 

 

poosT ALEMZE Ae LEDLIL LOLSVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SBA Me Gee LAE,
g ZF L4E™¥ TUT tee1e_o/*
So Gl ZZ (6911 CokkRCOMZELES
9 2 hl paw 06 Kexr7 Te TBE” CoG ed
WS SG AWAY KlooA S° G4 Pon /
QL y Whey, wot oF YEW Te
SS gel FG AZ BAD) PITLLO CL |
8 Give Fe ZL pedal LALEVAPCE.
aN - WED apc RULA, 9 Ta LAE |
oS | PoirT. TBEY Bik Fate BAAATE
9 Le bER BET Der9 USE TBE
ees TBE. fF Gee TAL comeed —
St K47enn ALQLEI
on & Yous. ftato7 0 4 je Tay
NASA ALE AYLI LIE, OLE. |
— Lost. 42 L0G [2A Dobe Bp [O _
NU Dé abcde’ BEY LIME Pr
i > SAY TALE, a AE EATER F
QS oF 9 UII ERA Yar {UPUIT AL __
po NR tif bof Ad ThE Dent
Qs ee
a x
Ke _ SLAC ny. y _ an

—
YAS, LTV Lens roT AY FRU, JACY COPS

 

 

 

MY PRIVACY Jo ThE Ww of (2 2
